FILED
                                                                                                       01/13/2022
                   IN THE SUPREME COURT OF TENNESSEE                                                    Clerk of Me
                                     April 28, 2021 Session'                                          Appellate Courte



           STEVEN KAMPMEYER ET AL. V.STATE OF TENNESSEE

                     Appeal by Permission from the Court of Appeals
                      Tennessee Clahns Commission, Middle Division
                   No. T20190265-1 Robert N.Hibbett, Commissioner



                                 No. M2019-01196-SC-R11-CV


This case involves claims against the State of Tennessee asserted by a husband and wife.
The claimant husband suffered injuries when his car collided with a Tennessee state vehicle
parked in the roadway. He gave written notice of his claim to the Tennessee Division of
Claims and Risk Management. The Division did not resolve it, so the Division transferred
the claim to the Tennessee Claims Commission. The husband and wife then filed a
complaint with the Claims Commission. The complaint contained a loss of consortium
claim by the wife that was not in the written notice the husband gave to the Division of
Claims and Risk Management. The Claims Commission complaint was filed within the
applicable one-year statute of limitations. The Claims Commission granted the State's
motion to dismiss the wife's loss of consortium claim as time-barred because she did not
give the Division of Claims and Risk Management written notice of her claim within the
limitations period. The Court of Appeals affirmed. The claimants appeal, relying on the
holding in Hunter v. State, No.01-A-01-9210-BC00425, 1993 WL 133240(Tenn.Ct. App.
Apr. 28, 1993), that a complaint filed with the Claims Commission within the statute of
limitations fulfills the requirement in Tennessee Code Annotated § 9-8-402(a)(1) that
claimants give timely written notice of their claim against the State to the Division of
Claims and Risk Management. We reject this argument, overrule Hunter v. State, and
affirm the Claims Commission's dismissal ofthe wife's claim for loss of consortium.




        1 We heard oral argument through video conference under this Court's emergency orders restricting
court proceedings because ofthe COVID-19 pandemic.
                          Tenn. R. App.P. 11 Appeal by Permission;
                          Judgment of the Court of Appeals Affirmed

HOLLY KIRBY,J., delivered the opinion of the court, in which ROGER A.PAGE,C.J., and
SHARON G. LEE and JEFFREY S. MANS, JJ., joined. CORNELIA A. CLARK, J., not
participating.2

Sidney W. Gilreath and Cary L. Bauer, Knoxville, Tennessee, for the appellants, Steven
Kampmeyer and Melissa Kampmeyer.

Herbert H. Slatery III, Attomey General and Reporter; Andrée Sophia Blumstein, Solicitor
General; and Meghan Murphy, Senior Assistant Attorney General, for the appellee, State
of Tennessee.

                                                OPDT1ON

                             FACTUAL AND PROCEDURAL HISTORY3

       On December 11, 2017, Tennessee Department of Transportation ('TDOr)
employees parked two TDOT trucks on an overpass in the center lane of State Highway
111 in Sequatchie County, Tennessee, not far from the exit to Dunlap, Tennessee. After
exiting the trucks, two TDOT employees applied a de-icing agent to the overpass. The
TDOT employees placed no signs or other devices to warn oncoming drivers of the
presence of the trucks in the middle of the highway. As the employees worked on the
overpass, neither TDOT vehicle displayed hazard signals.

       Meanwhile,Plaintiff/Appellant Steven Kampmeyer,a Florida resident, was driving
his vehicle north on State Highway 111 toward that same overpass and the TDOT vehicles
parked in the middle ofthe road. Mr. Kampmeyer's vehicle plowed into the rear ofone of
the TDOT vehicles. Mr.Kampmeyer suffered extensive injuries in the collision, including
a broken leg, broken facial bones, and traumatic brain injury.

       On August 9, 2018, Mr. Kampmeyer filed written notice of a claim for damages
with Tennessee's Division of Claims and Risk Managernent. Pursuant to Tennessee Code
Annotated § 9-8-402(c), once ninety days passed without resolution of Mr.Kampmeyer's

        2 Sadly, our honored   colleague and friend Justice Clark passed away on September 24,2021.

          The trial court decided this case on a motion to dismiss for failure to state a claim. Consequently,
we recount the facts as stated in the complaint and presume them to be true,"giving the plaintiffthe benefit
of all reasonable inferences!' Webb v. Nashville Area Habitatfor Hwnan., Inc., 346 S.W.3d 422, 426
(Tenn.2011)(quoting Tigg v. Pirelli Tire Coip.,232 S.W.3d 28,31(Tenn.2007)).
                                                    - 2-
claim,the Division ofClaims and Risk Management transferred the claim to the Tennessee
Claims Commission. Both entities are housed administratively within the Tennessee
Department ofTreasury.4

       On December 5, 2018, Mr. Kampmeyer and his wife, Plaintiff/Appellant Melissa
Kampmeyer,jointly filed a complaint with the Claims Commission based on the same
factual allegations in the written notice Mr. Kampmeyer filed with the Division of Claims
and Risk Management. The complaint alleged that TDOT violated Tennessee law and its
own safety standards. It also contained a claim for loss ofconsortium by Mrs. Kampmeyer
that had not been included in the written notice of claim Mr. Kampmeyer filed with the
Division of Claims and Risk Management.

       In response, the State filed a motion to dismiss. In pertinent part, the State argued
that Mrs. Kampmeyer did not give written notice of her claim against the State to the
Division of Claims and Risk Management as required by Tennessee Code Annotated § 9-
8-402(a)(1).5 As a result, the State asserted, her claim for loss of consortium was barred
by the one-year statute oflimitations.

       In reply, the Plaintiffs acknowledged that Mr. Kampmeyer's notice of claim with
the Division ofClaims and Risk Management did not include Mrs. Kampmeyer's claim for
loss ofconsortium. They noted, however,that the Kampmeyers'joint complaint was filed
with the Claims Commission within the one-year statute of limitations. Consequently, as
to Mrs.Kampmeyer,the Claims Commission should have treated the complaint as a written
notice of claim mistakenly filed with the Claims Commission instead of the Division of
Claims and Risk Management and transferred it to the Division. For those reasons, they
contended, the Claims Commission should deem Mrs. Kampmeyer's consortium claim
timely.

       The Claims Commission granted the State's motion to dismiss Mrs. Kampmeyer's
consortium claim. It held Mrs. Kampmeyer was a separate claimant and had to give written
notice of her claim to the Division of Claims and Risk Management within the statute of
limitations. Because she had not, the Claims Commission dismissed her claim.

       At Mrs. Kampmeyer's request, the Claims Commission made its dismissal order
final and appealable pursuant to Rule 54.02 of the Tennessee Rules of Civil Procedure.
Mrs. Kampmeyer then appealed to the Court ofAppeals.


       4 see infra   note 11.

       5The State's motion argued for dismissal of Mr. Kampmeyer's claims as well. The Claims
Commission's disposition ofthe motion as to Mr. Kampmeyer's claims is not at issue in this appeal.
                                                -3-
       On appeal,the Court ofAppeals agreed with the Claims Commission that Tennessee
Code Annotated § 9-8-402(a)(1) required Mrs. Kampmeyer to give written notice of her
Ioss of consortium claim to the Division of Claims and Risk Management. Kampmeyer v.
State,No.M2019-01196-COA-R3-CV,2020 WL 5110303,at *3(Tenn. Ct. App. Aug. 28,
2020), perm. app. granted, (Tenn. Jan. 13, 2021). It affirmed the dismissal of Mrs.
Kampmeyer's claim.

       The Kampmeyers then sought permission to appeal to this Court, which was
granted.

                                                ANALYSIS

       The only issue in this appeal is whether the Claims Commission erred by dismissing
Mrs. Kampmeyer's claim for loss of consortium.6 Resolving this issue requires us to
interpret statutes governing the Tennessee Claims Commission and the Division of Claims
and Risk Management. Issues ofstatutory interpretation present a question of law, which
we review de novo on appeal, giving no deference to the lower court decision. In re
Kaliyah S.,455 S.W.3d 533, 552(Tenn. 2015).

       The Tennessee Claims Commission was created by the General Assembly to
adjudicate certain types ofclaims against the State.7 Mullins v. State,320 S.W.3d 273,279
(Tenn. 2010)(citing 1984 Tenn. Pub. Acts, ch. 972, §§ 1, 5(a)(codified as amended at
Tenn. Code Ann. §§ 9-8-301(a), -305(1)(2020 & Supp. 2021))). When the legislature
created the Claims Commission, it also created the Division of Claims and Risk




         6 It is undisputed that Mrs.Kampmeyer's consortium claim,though derivative, is separate from Mr.
Kampmeyer's claim for injuries. See Ki v. State,78 S.W.3d 876,880(Tenn.2002)("[T]he right to recover
for loss of consortium is a right independent of the spouse's right to recover for the injuries themselves."
(quoting Hunley v. Silver Furniture Mfg. Co.,38 S.W3d 555,557(Tenn. 2001))).

         7 The Kampmeyers' complaint filed with the Claims Commission alleges personal injury claims
arising out of"the acts or omissions of'state employees," specifically "'negligent operation ofstate-owned
motor vehicles," as well as "Negligent care, custody and control of persons," which are among the types
of claims that can be considered by the Claims Commission. Tenn. Code Ann. § 9-8-307(a)(1)(A),(E)
(2020 & Supp. 2021).

                                                   -4 -
Management8 in order to facilitate informal settlement of claims against the State.9
Currently, both are housed within the Department ofTreasury.

       This Court has summarized the process of giving initial written notice ofa claim to
the Division of Claims and Risk Management and filing a complaint with the Claims
Commission:

        The Claims Commission Act sets forth a structure designed to afford the
        State ample opportunity to resolve a claim administratively, without the need
        for a lawsuit. Thus, it requires a written notice with basic information about
        the claim, and provides that the applicable statute of limitations is tolled by
        the filing ofthe notice. Tenn. Code Ann.§ 9-8-402. The Act then gives the
        Division of Claims a "ninety-day settlement perioe in which it is to
        investigate the claim and "make every efforr' to either honor or deny it.
        Tenn. Code Ann. § 9-8-402(c). If the Division decides to honor the claim,
        the statute addresses its efforts to settle with the claimant. Id. Ifthe claim is
        either honored or denied within the 90-day "settlement period," the claimant
        is informed of his right to file a claim with the Claims Commission.
        However,if it is neither honored nor denied during the settlement period, the
        claim is automatically transferred to the administrative clerk of the Claims
        Commission for adjudication. Id.

               ...[I]f the matter is not settled during the 90-day settlement period
        and is transferred to the Claims Commission's administrative clerk, the
        Claims Commission regulations provide that the claimant "shall file a
        complaint ...." Tenn. Comp. R. & Regs. 0310-01-01-.01(2)(d)(3). Thus,
        under the Claims Commission Act and the accompanying regulations, the
        written notice and the complaint serve different functions. The written notice
        triggers a protected 90-day "settlement period" designed to facilitate the
        resolution of claims without litigation. The State is neither expected nor
        required to file an answer to the notice of the claim, and the claimant is not
        entitled to discovery during the protected settlement period. To adjudicate
        the claim, the notice alone will not suffice; the claimant must also file a

          The Division of Claims and Risk Management was originally called the "Division of Claims
Administration?' In 2017, the entity's narne was changed to the "Division of Claims and Risk
Management." See 2017 Tenn. Pub. Acts, ch. 271,§ 1. For clarity, in this opinion, we will refer to it as
the "Division of Claims and Risk Management" or simply the "Division."

       9See Study Comm.Created by S.J. Res. 216 ofthe 92d Gen. Assemb.,Rep. on the State Purchasing
Com. Liab. Ins. & Sovereign Immunity, at 1 (Tenn. 1984)(on file with the Tennessee State Library &
Archives).
                                               -5 -
        complaint that complies with Rules 8 and 10 ofthe Tennessee Rules of Civil
        Procedure.

Moreno v. City ofClarbville,479 S.W.3d 795, 804-05 (Tenn. 2015)(footnote and some
citations omitted).

As referenced in Moreno,Tennessee Code Annotated § 9-8-402 requires claimants to give
written notice of their claim to the Division of Claims and Risk Management. It states:
"The claimant must give written notice of the claimant's claim to the division of claims
and risk management as a condition precedent to recovery." Tenn. Code Ann. § 9-8-
402(a)(1)(2020). The Kampmeyers' appeal requires us to interpret and apply section 9-8-
402(a)(1)to these facts.

       In this case, Mr.Kampmeyer complied with section 9-8-402(a)(1) by filing written
notice of his claim with the Division of Claims and Risk Management. As the
Kampmeyers concede,however,the written notice Mr.Kampmeyer filed with the Division
did not include Mrs. Kampmeyer's consortium claim.

       On appeal, the Kampmeyers contend that they gave the requisite notice of Mrs.
Kampmeyer's consortium claim by including it in the complaint with the Claims
Commission, which was filed within the one-year statute oflimitations.1° They argue that
the relationship between the Claims Commission and the Division is such that the Claims
Commission complaint provided notice to the Division. Relying on Hunter v. State, No.
01-A-01-9210-BC00425, 1993 WL 133240 (Tenn. Ct. App. Apr. 28, 1993), the
Kampmeyers contend that the Claims Commission should have simply forwarded the
complaint containing Mrs. Kampmeyer's claim to the Division.

        In Hunter,claimant Anthony Hunter did not file written notice ofhis wrongful death
claim with the Division of Claims and Risk Management. Instead, he sent a complaint by
Federal Express to the Claims Commission; it arrived one day before the statute of
limitations ran. Id, at *1. The Claims Commission transferred the complaint to the
Division, which Hunter described as in keeping with the Claims Commission's "practice"
when "claims [were] mistakenly filed there." Id. The complaint, however, did not arrive
at the Division until after the limitations period had lapsed. Id.

        I° See Tenn. Code Ann.§ 9-8-402(b)(2020)("The claim is barred unless the notice is given within
the time provided by statutes oflimitations applicable by the courts for similar occurrences from which the
claim arises ... ."); Tenn. Code Ann. § 28-3-104(a)(1)(2017)(one-year statute of limitations for personal
injury actions). It is undisputed in this appeal that, if the complaint jointly filed with the Claims
Commission by the Kampmeyers does not constitute written notice ofMrs.Kampmeyer's consortium claim
under section 9-8-402(a)(1), her claim is time-barred.

                                                   -6 -
        After it received Mr. Hunter's complaint, the Division determined it could not act
on it within the statutory ninety-day period, so it transferred the complaint back to the
Claims Commission. Id. The Commission then dismissed the complaint as time-barred.
Id. The claimant appealed.

       On appeal, the Court of Appeals in Hunter reversed. Interpreting the statutes that
govern the Claims Commission and the Division of Claims and Risk Management, the
intennediate appellate court first noted that Tennessee Code Annotated § 9-8-307(a)
describes the Claims Commission as having "exclusive jurisdiction over certain types of
claims. Id. Despite this exclusivity, the court observed, Tennessee Code Annotated § 9-
8-402(c)gives the Division of Claims and Risk Management authority to make settlement
offers on claims. They are transferred to the Claims Commission only after the Division
has first had an opportunity to settle them. Id.

        Hunter perceived these statutes as "potentially inconsistent," in that the Claims
Commission purportedly had exclusive jurisdiction over claims against the State but the
Division of Claims and Risk Management was given limited authority over them as well.
Id. at *2. The potential inconsistency put a duty on the court, it said, to avoid construing
the statutes in a manner that would place them "in conflict" with one another. Id. (citing
Parlcridge Hosp.,Inc. v. Woods, 561 S.W.2d 754,755(Tenn. 1978)). The court then held:

       In order for us to construe these two provisions without conflict, we are
       compelled to find that the Division [of Claims and Risk Management],
       although from a different department of the state, is but an extension or
       adjunct of the Claims Commission. Otherwise, the Claims Commission
       could not be said to have exclusive jurisdiction. Thus, under our
       interpretation a claim filed with the Division [of Claims and Risk
       Management] or with the Claims Commission is valid if filed within the
       applicable statute oflimitations.

Id. On that basis, Hunter reversed the Claims Commission's dismissal ofthe complaint.




                                           - 7-
In a footnote, the court commented that "allowing claims to be filed with the Claims
Commissioe did not prejudice the Division, and added: "Moreover, as the record
indicates, claims mistakenly filed with the Claims Commission are usually forwarded to
the Division ... on the same day." Id. at *2 n.1.

       In reliance on Hunter, the Kampmeyers maintain that they timely gave written
notice of Mrs. Kampmeyer's consortium claim by including her claim in the complaint
with the Claims Commission, which was filed within the statute of limitations. Under
Hunter, a complaint filed with the Claims Commission within the statute of limitations
serves as notice to the Division of Claims and Risk Management, so they satisfied the
requirements of Tennessee Code Annotated § 9-8-402(a)(1). For that reason, the
Kampmeyers insist, the Claims Commission erred in granting the State's motion to dismiss
Mrs. Kampmeyer's consortium claim.

       Though not explicitly stated in Hunter, the court in that case implicitly interpreted
Tennessee Code Annotated § 9-8-402(a)(1), which states that claimants must give written
notice of claims "to the division of claims and risk managemenr as a condition precedent
to recovery of damages. Hunter's interpretation of that provision essentially adds "or the
Claims Commissioe to that statute based on the perceived conflict between sections 9-8-
307(a) and 9-8-402(c), as well as the Hunter court's description ofthe Division of Claims
and Risk Management as "an extension or adjuncr ofthe Claims Commission.

       Is Hunter's interpretation warranted? We think not. In statutory interpretation,
"Wile text of the statute is of primary importance." In re Kaliyah S., 455 S.W.3d at 552
(quoting Mills v. Fulmarque,360 S.W.3d 362,368(Tenn.2012)). A statute should be read
naturally and reasonably, with the presumption that the legislature says what it means and
means what it says. Chattanooga-Hamilton CnOi. Hosp. Auth. v. UnitedHealthcare Plan
ofthe River Valley, Inc., 475 S.W.3d 746,758(Tenn. 2015). Here, the General Assembly
could have added language to section 9-8-402(a)(1) stating that claimants can give written
notice of claims to either the Division of Claims and Risk Management or to the Claims
Commission. It chose not to do so.

        Nor is there a conflict between sections 9-8-307(a) and 9-8-402(c) that would
necessitate implication of additional language to section 9-8-402(a)(1). The Division of
Claims and Risk Management has a limited function as to claims against the State—it can
settle them, deny them, or choose not to act. Under section 9-8-402, the Division is
"designed to afford the State ample opportunity to resolve a claim administratively, without
the need for a lawsuit." Moreno,479 S.W.3d at 804 (citing Brown v. State, 783 S.W.2d
567, 572(Tenn. Ct. App. 1989)(Koch, J., concurring)). The Claims Commission retains
exclusive jurisdiction to "determine," i.e., decide, claims that are not settled and proceed
to litigation. See Tenn. Code Ann. § 9-8-307(a)(1)(2020 & Supp. 2021). The function
                                           -8-
assigned to the Division of Claims and Risk Management does not infringe on the Claims
Commission's ability to exercise exclusivejurisdiction over claims that are litigated. Thus,
there is no conflict between sections 9-8-307(a) and 9-8-402(c) that would require us to
hold, as Hunter did, that written notice of a claim against the State can be filed with either
the Claims Commission or the Division of Claims and Risk Management.

       We see little in the statutes to support Hunter's assertion that the Division ofClaims
and Risk Management "is but an extension or adjunct ofthe Claims Commission." 1993
WL 133240, at *2. From the beginning, they were separate entities. See 1984 Tenn. Pub.
Acts,ch.972,§§ 1,9. Indeed, at the time Hunter was decided,the two entities were housed
administratively in different parts of state government. See 1993 WL 133240, at *2. At
that time,the Division ofClaims and Risk Management was in the Department ofTreasury
and the Claims Commission was in the Department of Commerce and Insurance.I1

        The Court of Appeals' opinion in Hunter included comments that "claims
mistakenly filed with the Claims Commission are usually forwarded to the Division of
Claims [and Risk ManagemenV describing this as the Commission's normal "practice."
Id. at *1 & n.1. Whatever the record in Hunter may have shown, nothing in the record
before us indicates the Commission has such a "practice today. Moreover, nothing in the
governing statutes requires the Claims Commission to forward complaints to the Division
of Claims and Risk Management.

        The Kampmeyers point out hopefully that another provision of section 9-8-402
requires the Claims Commission to transfer some claims to yet another separate entity,the
Board ofClaims. See Tenn. Code Ann.§ 9-8-402(a)(5)('Claims not within thejurisdiction
ofthe claims comrnission shall be sent to the board of claims."). This shows only that the
legislature knows how to require the Claims Commission to transfer claims when it wants
them transferred. Cf. Mier v. Purdue Pharma L.P., 614 S.W.3d 681, 689(Tenn. 2020)
("[I]f the Legislature had intended to enact a certain provision missing from the statute,
then the Legislature would have included the provision. Thus, the missing statutory
provision is missing for a reason—the Legislature never meant to include it."(citing Rich
v. Tenn. Bd ofMed. Exam'rs, 350 S.W.3d 919, 927(Tenn. 2011))). No statute required
the Claims Commission to transfer Mrs. Kampmeyer's claim, contained in the
Kampmeyers'joint complaint,to the Division of Claims and Risk Management.

      In sum, we find little to support Hunter's holding. Consequently, we expressly
overrule Hunter.


       "From the beginning, the Division of Claims and Risk Management was housed administratively
in the Department of Treasuty. The Claims Commission was transferred from the Department of
Commerce and Insurance to the Department ofTreasury in 1997. See 1997 Tenn.Pub. Acts, ch. 165,§ 2.
                                               -9-
       Both parties argue that this case is governed by our decision in Moreno,and indeed
the Court of Appeals below held as much. See Kampmeyer, 2020 WL 5110303, at *4
("Notwithstanding Hunter, we are bound by the binding precedent of the Tennessee
Supreme Court in the subsequent case of Moreno . . . ."). We respectfully disagree.
Certainly, Moreno discusses in general terms the statutes governing the Claims
Commission and the Division ofClaims and Risk Management,as noted above. However,
the issue decided in Moreno was whether a written notice ofclaim filed in the Division of
Claims and Risk Management within the statute of limitations is "an original complainr
within the meaning of our comparative fault statute, Tennessee Code Annotated § 20-1-
119.12 Moreno, 479 S.W.3d at 804; see also Nationwide Mut. Fire Ins. Co. v. Memphis
Light, Gas & Water, 578 S.W.3d 26, 38 (Tenn. Ct. App. 2018) C[T]he Moreno court
merely provided guidance on what constitutes an 'original complaint' for purposes of
[section 20-1-119]."). This issue differs significantly from the one presented in this appeal.
For that reason, we disagree that Moreno controls this case.

       Ultimately, our decision must rest on the text ofTennessee Code Annotated § 9-8-
402(a)(1). It plainly requires claimants to give written notice oftheir claim "to the division
of claims and risk management as a condition precedent to recovery." Tenn. Code Ann.§
9-8-402(a)(1). The statute does not provide claimants the option of giving written notice
to the Claims Commission. "We presume the legislature intentionally omitted such an
option." Ken Smith Auto Parts v. Thomas, 599 S.W.3d 555, 565 (Tenn. 2020). Reading
the text of the statute naturally and reasonably, we must conclude that Mrs. Kampmeyer
was required to give written notice of her consortium claim to the Division of Claims and
Risk Management in order to recover in this case. She failed to do so. For that reason, we
affirm.

                                            CONCLUSION

       We hold that Tennessee Code Annotated § 9-8-402(a)(1)requires claimants to give
written notice oftheir claim to the Division of Claims and Risk Management as a condition
precedent to recovery. In doing so, we overrule Hunter v. State, No. 01-A-01-9210-
BC00425, 1993 WL 133240(Tenn. Ct. App. Apr. 28, 1993). Because Mrs. Kampmeyer
did not give written notice of her loss of consortium claim to the Division of Claims and
Risk Management within the one-year statute of limitations, we affirm the Claims
Commission's grant ofthe State's motion to dismiss Mrs. Kampmeyer's




       12 Thus, Moreno presented essentially the converse of the issue in this appeal. Moreno asked
whether the written notice filed with the Division could serve as a complaint with the Commission,and the
Kampmeyers argue that a complaint filed with the Commission can serve as a written notice to the Division.
                                                    - 10 -
       The judgment of the Court of Appeals is affirmed. Costs on appeal are taxed to
appellants Steven and Melissa Kampmeyer,for which execution may issue if necessary.




                                            HOLLY KIRBY,JUSTICE